Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 30


                                                             Cgriffin

                                                      Sep 30, 2019

                                                                MIAMI
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 16 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 17 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 18 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 19 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 20 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 21 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 22 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 23 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 24 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 25 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 26 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 27 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 28 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 29 of 30
Case 1:19-mj-03564-AOR Document 1 Entered on FLSD Docket 10/01/2019 Page 30 of 30
